IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DERICK SNEAD,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2846

DEBORAH ANSLEY,

      Appellee.

_____________________________/

Opinion filed April 15, 2015.

An appeal from the Circuit Court for Duval County.
Mark H. Mahon, Judge.

Derick Snead, pro se, Appellant.

Deborah Ansley, pro se, Appellee.


PER CURIAM.

      The trial court erred in granting appellee’s petition for protection against

repeat violence because appellant was not given a full opportunity to present

evidence in opposition to the petition. Accordingly, we reverse the injunction and

remand for a new hearing on the petition.

      REVERSED and REMANDED.

RAY and SWANSON, JJ., CONCUR; MARSTILLER, J., DISSENTS WITHOUT
OPINION.